Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are currently pending in the present application.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/799,804, filed on 15 July 2015.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 August 2021 was considered by the examiner.
Claim Objections
Claim 2 is objected to because the limitation “the thin film transistor” lacks sufficient antecedent basis.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Re: claim 2, no portion of the present specification recites or suggests a protective layer being disposed between a thin film transistor and the metal lines of the wire grid polarizer where an air gap is formed by the protective layer. Figure 15 recites an air gap, but the air gap is formed between the protective layer 20 and buffer 11d. In addition, Figure 15 does not recite a thin film transistor.  Figure 25 discloses a thin film transistor SE, AP, GE, DE, a protective layer 114, and metal lines 113; however, there is no air gap recited in Figure 25 and paras. 110-139, which describe Figure 25, also do not recite the presence of an air gap.  The only air gap recited in the written portion of the specification, in paragraphs 83 and 85, is with respect to the embodiment of Figure 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaida (US 2011/0080640).
Re: claim 1, Kaida 640 discloses a buffer member 14 including a plurality of protrusions 12, wherein each protrusion is protruded from an upper surface of the buffer member (Fig. 1) and the protrusions cause the buffer member to have a corrugated surface (Fig. 1); and a plurality of metal lines 22 disposed over the corrugated surface of the buffer member (Fig. 1), wherein each protrusion 12 is enclosed by a respective metal line 22 (Fig. 1), and wherein two adjacent metal lines 22 expose a part of the upper surface of the buffer member therebetween (Fig. 1; para. 46 states “fine metallic wires 22 are not continuous at the bottom face of the groove between the ridges 12”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of McGuire (US 2007/0252954).
Re: claim 2, Kaida discloses the limitations of claim 1; however, Kaida does not explicitly disclose a protective layer interposed between the thin film transistor and the metal lines so that an air gap is formed by the protective layer, the two adjacent metal lines and the part of the upper surface of the buffer member.
McGuire discloses a protective layer 282 (Fig. 24) interposed between a substrate 284 and the metal lines 276 so that an air gap 280 is formed by the protective layer (Fig. 24), the two adjacent metal lines 276 and the part of the upper surface of the buffer member 278 (Fig. 24).
While McGuire does not explicitly disclose that the protective layer is disposed between a thin film transistor and the metal lines, McGuire teaches the technique where an air gap is disposed in between adjacent metal lines in a wire grid polarizer. By disposing air gaps between the metal lines, a desired predetermined index of refraction is obtained to improve the efficiency of the light source while reducing glare. Hence, the claim limitation is the obvious application of a known technique to a known device that yields predictable results.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have a protective layer interposed between the thin film transistor and the metal lines so that an air gap is formed by the protective layer, the two adjacent metal lines and the part of the upper surface of the buffer member, as disclosed by McGuire, in the device disclosed by Kaida for the purpose of improving the efficiency of the light source while reducing glare.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of Akita (US 2012/0236410).
Re: claim 3, Kaida discloses the limitations of claim 1; however, Kaida does not explicitly disclose that each metal line includes a first sidewall tapered at a first angle, wherein each protrusion includes a second sidewall at a second angle smaller than the first angle, and wherein the second sidewall is covered by the each metal line.
Akita discloses that each metal line 22 includes a first sidewall (Fig. 1, the inner sidewall of element 22) tapered at a first angle (Fig. 1, where the angle is measured with respect to a horizontal axis), wherein each protrusion 12 includes a second sidewall (Fig. 1, the outer right slanted sidewall of 12) at a second angle smaller than the first angle (Fig. 1), and wherein the second sidewall is covered by the each metal line (Fig. 1).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each metal line includes a first sidewall tapered at a first angle, wherein each protrusion includes a second sidewall at a second angle smaller than the first angle, and wherein the second sidewall is covered by the each metal line, as disclosed by Akita, in the device disclosed by Kaida for the purpose of optimizing the transmitting p-polarized light (see Akita para. 27).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaida in view of Chan (US 2015/0241613).
Re: claim 4, Kaida discloses the limitations of claim 1; however, Kaida does not explicitly disclose that the plurality of protrusions each have a first thickness, and wherein a second thickness between an upper surface of each metal line and an upper surface of a corresponding one of the protrusions is greater than the first thickness.
Chan discloses that the plurality of protrusions 104 each have a first thickness (Fig. 1A), and wherein a second thickness between an upper surface of each metal line 118 (para. 33 discloses metal) and an upper surface 103 of a corresponding one of the protrusions is greater than the first thickness (Fig. 1A, where figures may be relied upon for what they would reasonably teach one of ordinary skill in the art MPEP § 2125).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the plurality of protrusions each have a first thickness, and wherein a second thickness between an upper surface of each metal line and an upper surface of a corresponding one of the protrusions is greater than the first thickness, as disclosed by Chan, in the device disclosed by Kaida for the purpose of reducing color distortion in transmitted images (see Chan paras. 4-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871